DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 13-18, and 20-24  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattic et al. (Fattic) (Patent/Publication Number US 2008/0118423). 
	Regarding claim 13, Fattic discloses a method for operating a catalytic evaporator (18) comprising the step of: supplying fuel (16) and an oxidant (14) to the catalytic evaporator (18) (e.g. See [0027] a reformer controller 12 that regulates flows of air 14 and fuel 16 into a hydrocarbon catalytic reformer 18 to produce a reformate 20 containing hydrogen (H.sub.2) and carbon monoxide (CO) as the main species in the output gases … [0029] Since the composition of air is known and fixed, and since the carbon percentage of a given hydrocarbon fuel is known, the flow rates of air and fuel define an O/C ratio. Referring to FIG. 2, as an example, curve 40 shows the predicted production of H2 by a reformer using dodecane (C12H26) as the fuel, with varying O/C ratios.) (e.g. See Paragraphs [0027-0029]), wherein (a) the fuel is supplied as a pulsating addition or (b) the oxidant is supplied as a pulsating addition (e.g. See Paragraphs [0039] Referring to FIG. 9, auto-calibrate mode is shown for pulsed mode calibration, which takes one O/C sensor reading per pulse. The pulse must be long enough in duration and at the appropriate flow rate to qualify for a sensor reading for the auto-calibration mode. The parameter for the minimum pulse duration for the simulation was set at 5.76 seconds, including a waiting time of five seconds and a sensor reading time of 0.76 seconds. The air flow rate was set to 5.0 g/sec. The reformate temperature (T6) also needs to be in excess of 700.degree. C. after five seconds. If these conditions are met, then the reading is used for the pulsed auto-calibrate mode..... [0040] FIG. 9 shows four consecutive pulses at the desired airflow rate to qualify for the auto-calibration mode. The fueling rate is incremented for each pulse and one average reading of the O/C sensor is taken for each pulse.) (e.g. See Paragraphs [0039-0047]).
	Regarding claim 14, Fattic further discloses wherein in the pulsating addition of the fuel (a) a first amount of the fuel is added during a first time period or a second amount of the fuel is added during a second time period or no fuel is added during a third time period (e.g. See Paragraphs [0033; 0039-0047]).
	Regarding claim 15, Fattic further discloses wherein (i) the first amount of fuel is added during the first time period and no fuel is added during the third time period or (ii) the first amount of fuel is added during the first time period, the second amount of fuel is added during the second time period and no fuel is added during the third time period or (iii) the first amount of fuel is added during the first time period and the second amount of fuel is added during the second time period (e.g. See [0033] Referring to FIGS. 4, 5, and 6, to find maximum sensor reading 43, auto-calibrate algorithm 44 takes three O/C sensor readings at three different fuel rates. ; ….. [0049] FIG. 13 shows data for a simulated demonstration of re-calibration during pulse mode. The first auto-calibration is started at the 390 second time period. After the calibration is completed, the fuel rate is compensated to produce the desired O/C ratio for the following pulses. The pulses from 510 seconds to 640 seconds produce the desired O/C ratio. Starting at 650 seconds, an artificial error is introduced into the airflow reading, which causes a shift in the O/C ratio of the following pulse. This difference causes the re-calibration to start at the 680 seconds time period. The re-calibration occurs from 680 seconds to 870 seconds. The new fueling rate is established for the following pulses and the O/C ratio returns to the desired ratio after 900 seconds.) (e.g. See Paragraphs [0033 and 0039-0049]).
	Regarding claim 16, Fattic further discloses wherein the first time period is 10 ms to 10 s or the second time period is 10 ms to 10 s or the third time period is 10 ms to 10 s.
	Regarding claim 17, Fattic further discloses wherein in the pulsating addition of the oxidant (b) a first amount of the oxidant is added during a first time period or a second amount of the oxidant is added during a second time period or no oxidant is added during a third time period (e.g. See Paragraphs [0039-0049]).
	Regarding claim 18, Fattic further discloses wherein (i) the first amount of oxidant is added during the first time period and no oxidant is added during the third time period or (ii) the first amount of oxidant is added during the first time period, the second amount of oxidant is added during the second time period and no oxidant is added during the third time period or (iii) the first amount of oxidant is added during the first time period and the second amount of oxidant is added during the second time period (e.g. See [0033] Referring to FIGS. 4, 5, and 6, to find maximum sensor reading 43, auto-calibrate algorithm 44 takes three O/C sensor readings at three different fuel rates. ; ….. [0049] FIG. 13 shows data for a simulated demonstration of re-calibration during pulse mode. The first auto-calibration is started at the 390 second time period. After the calibration is completed, the fuel rate is compensated to produce the desired O/C ratio for the following pulses. The pulses from 510 seconds to 640 seconds produce the desired O/C ratio. Starting at 650 seconds, an artificial error is introduced into the airflow reading, which causes a shift in the O/C ratio of the following pulse. This difference causes the re-calibration to start at the 680 seconds time period. The re-calibration occurs from 680 seconds to 870 seconds. The new fueling rate is established for the following pulses and the O/C ratio returns to the desired ratio after 900 seconds.) (e.g. See Paragraphs [0033 and 0039-0049]).
	Regarding claim 20, Fattic further discloses wherein the fuel is selected from gasoline, diesel, bio-oils, pyrolysis oils, biodiesel, heavy fuel oil, alcohols, Fischer-Tropsch fuels, dimethyl ether, diethyl ethers oxymethylene ether, esters, aldehydes, aromatic compounds, amines, carboxylic acids, alkanes, natural gas, camping gas, LPG, flare gases, landfill gases, bio-gases and mixtures of at least two of these fuels (e.g. See Paragraphs [0029 and 0051-0052]).
	Regarding claim 21, Fattic further discloses wherein the oxidant contains oxygen or oxygen-containing media, in particular air or exhaust gases with residual oxygen (e.g. See Paragraphs [0005-0006 and 0031-0032]).
	Regarding claim 22, Fattic further discloses wherein said method shifts properties of said fuel in such a way that emissions are reduced within the engine (e.g. See Paragraphs [0027 and 0038]).
	Regarding claim 23, Fattic further discloses wherein said method reduces the light-off temperature in exhaust gas after-treatment systems of internal combustion engines (e.g. See Paragraphs [0027, 0035, and 0039]).
	Regarding claim 24, Fattic further discloses wherein said method generates a reducing agent for storage catalysts (e.g. See Paragraphs [0027 and 0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 19 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fattic et al. (Fattic) (Patent/Publication Number US 2008/0118423) in view of design choice.
	Regarding claims 19 and 25, Fattic discloses all the claimed limitation as discussed above except that the first time period is 10 ms to 10 s or the second time period is 10 ms to 10 s or the third time period is 10 ms to 10 s.

	Regarding the specific range of the injection timing of the first, second, and third period, it is the examiner’s position that a range between 10 ms to 10s of the injection timing, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as  mass flow rate of the exhaust gas, as well as the size of the engine and exhaust gas system, properties of materials for making the catalyst, and the controlled temperature of the catalytic converter.   Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense.  (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (April 30, 2007)).
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Sakurai et al. (Pat./Pub. No. US 2005/0087437), Kirwan et al. (Pat./Pub. No. US 7691160), Park et al. (Pat./Pub. No. US 2008/0282687), Fresnet et al. (Pat./Pub. No. US 2009/0320455), Hirabayashi et al. (Pat./Pub. No. US 2014/0369890), and Iwamoto et al. (Pat./Pub. No. US 2010/0324749), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        May 20, 2022